DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 02/28/2022.
Claims 1-20 is pending and examined. 
No claim has been added and no claim has been cancelled.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 

Applicant’s Argument 1: For  Independent claims 1, 12, 18.
	Applicant argues in substance  “Applicant submits the cited art taken singly or in combination fails to disclose or suggest at least the above highlighted features. On pages 5-7 of the present Office Action, it is admitted that Mandal does not disclose the features "insert the candidate packet from the  selected queue into a link packet comprising space for a plurality of candidate packets, in response to determining that ... the available data storage space in the link packet is aligned to a given boundary of the candidate packet." It is suggested that the newly cited reference Devadas discloses these features. However, on review of Devadas, Applicant respectfully disagrees as further described in the below discussion.
Devadas discloses using contiguous data storage such as in Figure 3B that illustrates contiguous data storage of packets in the ingress queues. Devadas provides no other type of data storage besides contiguous data storage. Therefore, Devadas does not disclose a determination of whether the available storage space in the FIFO buffer "is aligned to a given boundary of the candidate packet." Accordingly, Devadas fails to disclose the claim 1 features "insert the candidate packet from the selected queue into a link packet comprising space for a plurality of candidate packets, in response to determining that . . . the available data storage space in the link packet is aligned to a given boundary of the candidate packet.
For example, claim 1 recites "insert the candidate packet from the selected queue into a link packet comprising space for a plurality of candidate packets." Devadas discloses storing selected packets in a corresponding FIFO buffer. Devadas does not disclose that the size (duration) of the timeslot is used to determine whether the available data storage space in the FIFO buffer "is aligned to a given boundary of the candidate packet." 
No boundaries are disclosed or used in Devadas. Rather, Devadas discloses using available storage space for storing a selected packet that is being transmitted in a single timeslot. If a selected packet does not fit within a single timeslot, then Devadas discloses "packets that are larger than the timeslot must be broken into more than one segment so that each segment will fit through the switching system 10 in a single timeslot." (See Devadas, para. 5). Segmentation is used, rather than alignment "to a given boundary of the candidate packet. Therefore, Devadas fails to disclose or suggest the claim 1 features "insert the candidate packet from the selected queue into a link packet comprising space for a plurality of candidate packets, in response to determining that . .. the available data storage space in  the ink packet is aligned to a given boundary of the candidate packet." For at least these reasons, claim 1 is patently distinguishable from the cited art taken alone or in combination.” (See REMARKS). 

Examiner’s Response 1:  For  Independent claims 1, 12, 18.
	The examiner respectfully disagrees. The claims merely recites, “insert the candidate packet from the  selected queue into a link packet…;... the available data storage space in the link packet is aligned to a given boundary of the candidate packet” without detail. 
Per specification fig. 2 and paragraph 0034, “Packet transmitter 200 also includes packing buffer arbiter 250 for inserting one or more of the candidate packets 230-234 into link packet 260. Link packet 260 has sufficient data storage space for storing two or more of the fabric transport interface (FTI) candidate packets 230-234” ( [0034]). 

    PNG
    media_image1.png
    557
    778
    media_image1.png
    Greyscale

Aforesaid “candidate packet that would fit in one or more consecutive sectors of the sectors 262-266 where the consecutive sectors are aligned with a given boundary [0047]).

 As per Fig.2 3B, 6A-6B, 7A-7B, Fig. 9, Fig. 11,  and Par. 0047-0048, 0055-0056, 0059,,0065 of Devadas [which is cited by the examiner],  Shared link 108 [==link packet in claim and fig. 2 in the applicant’s speciation], is receiving end of queue packets [==candidate packets] from Ingress Queue 102 and putting them in aforesaid shared link 108.  “ Packets of data enter the ingresses 102 from traffic sources 114 and exit the egresses 104 to traffic outputs 116. A plurality of ingresses 102 can be linked to a plurality of egresses 104 over the shared link 108.”: [0047]; Fig. 3B shows  that packets from each queue is inserted “Shared Link 108”: “As FIG. 3B depicts in simplified visual form, each queue Q1, Q2, Q3 contains a number of packets buffered within the queue. For instance, queue Q1 contains packets 170, 172, and 173, queue Q2 contains packets 174, 176, 178, and 180, and queue Q3 contains packets 182, 184, 186, 188, 190, and 192. At the head of queue Q1 is packet 170, at the head of queue Q2 is packet 174, and at the head of queue Q3 is packet 182.
Paragraph 0124 shows that head of each queues contend for access for shared link 108 within a times slot. At the given boundary/timeslot; all the packets need to fit in within that timeslot:[0124]; 


 
Regarding claim 4:  the applicant alleges that this claim is allowable since this claim has similar limitation as independent claim 16. The examiner respectfully disagrees in view of the above explanation of independent claim 16, thus the rejection is deemed proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MANDAL et al. (US 20070079044 A1; hereinafter as “MANDAL”) in view of DEVADAS et al. (US 20040163084 A1; hereinafter as “DEVADAS”).


Regarding claim 1, MANDAL teaches an apparatus (fig. 2 and fig. 4: graphics processing unit/transmitter module: [0015], [0047]) comprising: 


    PNG
    media_image2.png
    829
    642
    media_image2.png
    Greyscale

a plurality of queues (fig. 4 elements 404 and element 406, ie. WRITE QUEUE and READ QUEUE), each configured to store packets of a respective type (aforesaid element 404 for WRITE QUEUE and element 406 for READ QUEUE: a write queue 404 for temporarily storing write requests; a read queue 406 for temporarily storing read requests: [0047]);   5a plurality of queue arbiters (fig. 4: a write combiner 408, a read combiner 412: [0047]), each configured to select a candidate packet from a respective one of the plurality of queues (Fig. 4; aforesaid write combiner 408 receives candidate packets from WRITE QUEUE 404 and aforesaid  read combiner 412 receives candidate packets from READ QUEUE as shown in Fig. 4:[0051]-[0052]);  a packing arbiter comprising circuitry (fig. 4, OUTPUT ARBITER 416: [0047]) configured to:  identify a group of available queues from the plurality of queues (fig. 4 element queues 404 and queue 406); select a queue from the group of available queues (aforesaid OUTPUT ARBITER select a WRITE COMINER and READ combiner queue as shown in Fig. 4: In one embodiment, read combiner 412 merges the two read requests and holds the merged request (i.e., does not deliver it to output arbiter 416) until after the intervening write request has been sent. Alternatively, read combiner 412 might send the first request without merging the second request; this option may be preferable, e.g., if sending of the write request is delayed.: [0053]), in response to 10determining  the selected queue has a highest priority of the group of available queues (fig. 4 element 416: priority-based arbitration:  [0033]; Where both combiners provide packets, output arbiter 416, employ conventional “ arbitration logic to select  priority-based arbitration algorithms” from queues [==NOTE: highest priority queue gets selected amount the different groups of queues] , ie. WRITER Combiner and READ combiner. . Output arbiter 416 may include FIFOs or other buffer circuits to temporarily store packets until they are selected for transmission [0054]).
 
MANDAL does not expressively disclose: insert the candidate packet from the selected queue into a link packet comprising space for a plurality of candidate packets, in response to determining that: there is available data storage space in the link packet to store the candidate packet from the selected queue; and the available data storage space in the link packet is aligned to a given boundary of the candidate packet.

DEVADAS, in the same field of endeavor, insert the candidate packet from the selected queue into a link packet comprising space for a plurality of candidate packets (see fig. 2, Fig. 3B, 6A-6B, 7A-7B;  multiple ingress queues is connected to LINK or crossbar using pipelines 110; “A plurality of ingresses 102 can be linked to a plurality of egresses 104 over the shared link 108”: [0047]-[0048]; See Fig. 3B where singles ingress 102 is having queues Q1, Q2, Q3. Select either of Q1, Q2, Q3 queues and “head of each queue” get inserted in “Shared link 108” although shared link 108 has space for all the queues’ packets:  [0055]; Fig. 9 “queue selection take place every timeslot. At any given moment, therefore, a priority for a packet (or packets) at the head of a queue is akin to a priority for the queue itself because only the packet (or packets) at the head of the queue contends for access to the shared link 108 during a given timeslot ”: [0125]), in response to determining that: there is available data storage space in the link packet to store the candidate packet from the selected queue (“for the depiction of FIG. 3B, therefore, only packets 170, 174, and 182 are available to contend for access to the shared link 108. A timeslot is a fixed unit of time, and in each timeslot the shared link 108 can be configured for data transfer”:  [0055]; “illustrated in FIG. 3B, each queue has the same total length (capacity) available for buffering of packets”: [0056]; “The shared link 108 of FIG. 2 is reconfigured for each timeslot based on the priorities to assign a one-to-one mapping between ingresses and egresses”: [0059]; NOTE: storage space is available for each queue packet in shared link 108;  “a system maximizes utilization of the shared link 108 by allowing the size of a timeslot to be set at an appropriate length of time. That is, the timeslot size for data transfer is set at a low enough level such that utilization of the shared link 108 is high. This method of the invention, however, also solves the segmentation and reassembly problem by maintaining single or multiple connections over the shared link 108 to transfer packets larger than a single timeslot”: [0065]); and the available data storage space in the link packet is aligned to a given boundary of the candidate packet (the timeslot [==available data storage space] can be set to about 200-650 nanoseconds, although the timeslot size can vary in different embodiments. Approximately 460-1,500 bytes of data can be transferred over the shared link 108 in a 200-650 nanoseconds timeslot in the illustrated embodiment: [0055]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DEVADAS to the apparatus of MANDAL in order to allocate bandwidth over a shared link, and streamline protocol processing and maintain quality of service with guarantees (DEVADAS, [0001]).  

Regarding claim 2, MANDAL in view of DEVADAS teaches claim 1 as above. Furthermore MANDAL teaches, wherein the packing arbiter (fig. 4, element 408, element 412 and element 416 combined: a write combiner 408, a read combiner 412, an output arbiter 416: [0047]) is further configured to notify a queue arbiter (fig. 4 logic 420, logic 426: [0051]. [0052]) corresponding to the selected queue to select a different candidate packet, in response to determining the candidate packet from the selected 20queue does not satisfy conditions for insertion (fig. 7 element 704: At step 704 send control logic 430 (or send control logic 424) determines whether a send condition has occurred. As used herein, a "send condition" refers generally to any detectable condition whose occurrence indicates that a packet should be sent from read queue 406 (or write queue 404): [0074]).  

Regarding claim 3, MANDAL in view of DEVADAS teaches claim 1 as above. Furthermore MANDAL teaches, wherein in response to determining the candidate packet from the selected queue does not satisfy conditions for insertion, the packing arbiter is further configured to reduce the priority of the selected queue until detecting 25one of: a candidate packet is inserted into the link packet; and the link packet is sent (In some embodiments, requests from certain cores might be sent without waiting. For example, if one core is designated as high priority, receipt of a request from that client might be treated as a send condition, and the packet former logic might be configured to detect such a request and send it as a packet regardless of whether other packets are waiting in the queue. The process described herein may be performed to combine read requests and/or to combine write requests. As noted above, different logic may be used to control combining of read requests and combining of write requests: [0086]).  

Regarding claim 4, MANDAL in view of DEVADAS teaches claim 1 as above. Furthermore DEVADAS teaches, wherein one or more of the plurality of queues has a respective limit on a number of packets that are inserted in the link packet from the queue before the link packet is sent on an available link (see fig. 3B where Q1 has packet size 170, Q2 has packets size 174, Q3 has packet size 182: “queue Q1 contains packets 170, 172, and 173, queue Q2 contains packets 174, 176, 178, and 180, and queue Q3 contains packets 182, 184, 186, 188, 190, and 192. At the head of queue Q1 is packet 170, at the head of queue Q2 is packet 174, and at the head of queue Q3 is packet 182.” [0055] ).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DEVADAS to the apparatus of MANDAL in order to allocate bandwidth over a shared link, and streamline protocol processing and maintain quality of service with guarantees (DEVADAS, [0001]).  
  
Regarding claim 5, MANDAL in view of DEVADAS teaches claim 4 as above. Furthermore DEVADAS teaches: wherein the respective limit is programmable ( a shaping limit, invention provide for configurable, weighted, and distributed scheduling methods and systems that can be used to implement QoS guarantees for data transfer and to fairly determine which queue to service during a given timeslot: [0045]; “The term "shared link," similarly, will be used throughout this specification to refer to the linking device, switch, or crossbar that is configurable for each timeslot for data transfer and is used in the shared link system to connect one or more egresses to a single ingress to transfer data.”: [0048]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of DEVADAS to the apparatus of MANDAL in order to allocate bandwidth over a shared link, and streamline protocol processing and maintain quality of service with guarantees (DEVADAS, [0001]).  

10 	Regarding claim 6, MANDAL in view of DEVADAS teaches claim 1 as above. Furthermore MANDAL teaches, wherein, wherein determining the candidate packet from the selected queue satisfies conditions for insertion comprises determining that there is available data storage space at a receiver to store the candidate packet from the selected queue (fig. 6: element 614, element 616: [0067]).  

15 	Regarding claim 7, MANDAL in view of DEVADAS teaches claim 1 as above. Furthermore MANDAL teaches, wherein, wherein in response to determining a link packet is sent to a receiver via a link, the packing arbiter is further configured to reset each of: a first count of enabled network cycles, each allowing a next link packet to use the link; and 20a second count of a number of candidate packets of a given type inserted in a link packet (fig. 6: element 614, element 616: [0067]).  

Regarding claim 8, MANDAL in view of DEVADAS teaches claim 7 as above. Furthermore MANDAL teaches, wherein, wherein in response to determining the link is available for sending a next link packet to the receiver via the link, the packing arbiter 25is further configured to increment the first count (fig. decrement logic and increment logic in fig. 10: a holdoff counter 1004, increment logic 1006, decrement logic 1008, and a test unit 1010. Holdoff counter 1004 stores a current value of a holdoff time (t.sub.H) and is used as a dynamically adjustable countdown timer: [0113]).  

Regarding claim 9, MANDAL in view of DEVADAS teaches claim 8 as above. Furthermore MANDAL teaches, wherein, wherein in response to determining that there is a candidate packet of the given type that satisfies conditions for insertion into the next link packet, the packing arbiter is further configured to determine a sum by adding:  the second count, one for the candidate packet, and a minimum number of cycles between received link packets for the receiver to avoid data collision in a receiving queue storing packets of the given type (Test unit 1010 determines whether the current holdoff time t.sub.H stored in holdoff counter 1004 indicates that a packet should now be sent and accordingly asserts or deasserts a "Send_Time" control signal, which is delivered to send control logic 430 (FIG. 4). In one embodiment, test unit 1010 asserts the Send_Time signal whenever t.sub.H is zero. In one embodiment, assertion of the Send_Time control signal indicates that a timer-expiration send condition has occurred and causes send control logic 430 to send a packet (which, as described above, may include one or more requests): [0116]). 

Regarding claim 10, MANDAL in view of DEVADAS teaches claim 9 as above. Furthermore MANDAL teaches, wherein, wherein in response to determining the sum is less than the first count, the packing arbiter is further configured to: insert the candidate packet of the given type into the next link packet; and increment the second count (fig. 10 increment logic 1006).  

Regarding claim 11, MANDAL in view of DEVADAS teaches claim 2 as above. Furthermore MANDAL teaches, wherein the group of available queues comprises one or more queues that: store at least one valid packet; and have not been selected a consecutive given number of times (see fig. 8: During cycle 4, a second request 812 with target address range [A2, A3) is received and enters the active window. The timer reaches a count of 3 and expires, so a packet 821 is sent. As described above, the packet corresponds to the oldest request in the window (request 811); since [A0, A1) and [A2, A3) are not contiguous ranges, request 812 is not merged with request 811, and packet 821 has the target address range [A0, A1). Since a packet is sent, the timer is reset: [0091]).  

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
.  
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411